The facts sufficiently appear in the opinion.
This action was brought in justice's court to recover damages from the defendant for unlawfully and maliciously erecting a board fence so near plaintiff's building in the town of Delamar as to render it unfit for occupation by reason of obstructing the plaintiff's light and air, as it is alleged in the complaint.
The material allegations of the complaint are denied in the answer, and it is alleged that the building of plaintiff extends over on defendant's lot a distance of one foot. The justice of the peace certified the case to the district court for trial. The trial court gave defendant judgment for her costs of suit. This appeal is taken from said judgment and order of the court denying plaintiff's motion for new trial. The motion was made on the ground of the insufficiency of the evidence to justify the decision, and that the same is against law. Second — Errors in law occurring at the trial, etc. *Page 115 
There is a substantial conflict in the evidence on the material issues, and in such case the rule is well settled that this court will not disturb the decision of the trial court if there is substantial evidence to support it.
Counsel for appellant argues that the court erred in admitting certain evidence, but no objection was made and no exception taken to the admission at the trial, therefore his assignment of error will be disregarded.
The judgment and order appealed from are affirmed.